Citation Nr: 1038417	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-09 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was remanded by the Board in December 2008 for 
additional development, which has been completed.


FINDING OF FACT

Low back disability did not originate in service or until years 
thereafter, and is not otherwise related to service.


CONCLUSION OF LAW

Low back disability was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a) (2010).  In general, 
service connection requires (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-96.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for low back disability.  
Service treatment records (STRs) include the entrance examination 
and report of medical history (RMH), dated in August 1984.  The 
documents show that the Veteran had no back injuries at that 
time; however, it was noted that he had fractured his right 
scapula prior to service.  An entry dated July 26, 1988 shows 
complaint and treatment of back pain that started three or four 
days prior after lifting a heavy object.  The Veteran reported 
straining his lower-mid back and that the day before treatment, 
his pain increased, causing him to be unable to straighten his 
back or sit comfortably.  The examination showed spasm of the 
erector spinae with limitation of lateral and dorsiflexion.  
Forward flexion was less restricted.  Pain was located primarily 
in the lumbar-sacral area.  The diagnosis was acute low back 
strain.  Treatment included 48 hours of bed rest, daily physical 
therapy, and 800 mg Motrin.  A follow-up appointment on July 28, 
1988 indicated that the Veteran's condition was much improved and 
that his range of motion (ROM) of the spine was good and without 
pain or significant discomfort.  The physician ordered continued 
heat, Motrin and limited use of the back for two to three 
additional days.  No further treatment of the spine was noted 
during service.  In September 1988, the Veteran completed his RMH 
for separation and stated that he was in good health and did not 
suffer recurrent back pain.  He noted his pre-service injury to 
the right scapula.  The separation examination did not note any 
back injuries or recurring back pain. 

The first evidence of back disability subsequent to service is 
dated in October 2006, approximately 18 years after separation 
from service.  VA outpatient treatment records noted that the 
Veteran was in his usual state of health with the exception of 
chronic back pain caused by heavy lifting.  The diagnosis was 
chronic back pain.  In April 2007, he reported suffering back 
pain almost daily as a result of heavy lifting during service.  
X-rays showed mild anterior osteophytes.  In September 2007 the 
Veteran had a neurosurgery consultation for his back pain.  He 
reported that his back pain began in service and that the pain 
has worsened over the years.  An MRI of the lumbar spine showed 
degenerative disc disease and a left sided disc herniation at L4-
5.  The anterior-posterior lateral lumbar spine x-rays showed 
five lumbar vertebrae and normal alignment.  The impression was 
low back pain.  The physician did not provide an opinion 
regarding the etiology of the back pain.

A VA outpatient treatment record dated October 2008 shows that 
the Veteran reported injuring his back during service when he 
bent over to pick up a cooler of ice.  He said that the following 
morning he was unable to get out of bed but that he did not seek 
treatment at that time.  He was bedridden for several days.  The 
assessment was degenerative disc disease of L4/L5 and L5/S1, 
sacroiliac segmental dysfunction, and myofascitis of the lumbar 
spine.  Additional VA outpatient treatment records show the same 
complaints and treatment of the back disability; however, none of 
the records indicate an opinion regarding its etiology.

In February 2009, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file in conjunction with performing 
the examination.  During the examination, the Veteran reported 
that he injured his back in 1988 when lifting a 70 pound cooler 
of ice and soft drinks.  Treatment was conservative and he was 
placed on quarters for a few days, and then on light duty for a 
couple of weeks after which he returned to full duty.  The 
Veteran stated that he has suffered chronic intermittent low back 
pain since 1988 and that he has been treated with physical 
therapy and chiropractic manipulation.

The examiner performed a physical evaluation and determined that 
the Veteran had degenerative disc disease of the lumbar spine.  
Based upon the physical evaluation and orthopedic history as well 
as review of the claims file, STRs, and imaging reports, he 
opined that it was less likely as not that the Veteran's current 
lumbar spine condition was related to his service.  In support of 
his opinion, the examiner stated that the STRs revealed a 
discharge history and physical examination where the Veteran 
denied in writing recurrent low back pain symptoms.  Further, the 
examination was within normal limits.  His opinion was also based 
on the STR indicating that the 1988 injury was an acute lumbar 
strain.  He concluded that it is more likely than not that the 
Veteran's current lumbar spine condition is related to chronic 
degenerative changes associated with age.

The service treatment records document that the Veteran had a 
lower back strain in service, which was treated conservatively, 
and for which there were no further complaints between August 
1988 and the Veteran's discharge from service.  At discharge, the 
Veteran specifically denied any recurrent back pain. 

There is no post-service evidence of low back problems until 
approximately 17 years after discharge.  The Veteran was afforded 
a VA examination to determine if his back disorder was related to 
service, but the examiner concluded that there was no such 
relationship.  The Board notes that the representative argues 
that the VA examination is inadequate because the examiner did 
not consider VA treatment records showing positive evidence of 
chronic pain since service.  Specifically, he argues that medical 
records, including the September 2007 neurosurgery consult 
report, show that the Veteran has consistently described 
suffering back pain since service.  The Board points out, 
however, that the Veteran told the examiner that he has suffered 
pain since the in-service injury and the examiner specifically 
indicated that when rendering his opinion he considered "today's 
orthopedic history and physical examination" as well as 
documents in the claims file.  All of the Veteran's treatment 
records, including the neurosurgery consult report, have been 
obtained and associated with the claims file.  Based upon all 
information available to him, the examiner found the in-service 
diagnosis of an acute injury and the separation examination more 
probative of the question of etiology of the current back 
disability than the Veteran's statements of chronic pain, which 
date back only three years.

Turning, however, to the probative value of the Veteran's account 
of symptoms since service, the Board has considered his claim of 
chronicity of symptomatology, as well as the February 2007 
statement from his spouse and his personal statements.  In his 
spouse's statement, she said that he called her on July 24, 1988 
and told her that he strained his back when lifting a heavy 
cooler.  He told her that he had severe pain in his low back.  
The next evening the Veteran told her that he was in so much pain 
that he could barely walk.  She stated that since that time the 
Veteran has suffered severe back pain, which affects his 
mobility, employment, and family life.

	The Veteran submitted statements in February 2007 and July 2009.  
Both statements describe the in-service injury and indicate that 
he has suffered increasing back pain since that time.
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 
3.159(a)(2).  In this regard, the Court of Appeals of Veterans 
Claims (Court) has emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Per Layno, the Veteran and his spouse are competent to describe 
symptoms observed with the five senses, such as pain and mobility 
challenges.  Regarding the spouse's statement, she is only 
competent to report the observed symptoms.  She is not competent 
to offer an opinion regarding the nature or etiology of the 
Veteran's back pain, unless the Veteran's back disorder is of 
such a type of disability as to be susceptible to lay expertise.  
The Board notes, however, that degenerative disc disease does not 
have unique and readily identifiable features that can be 
observed by a layperson.  It is a disease process typically 
evaluated through the interpretation of diagnostic studies, and 
as the mechanism of injury advanced by the Veteran (injury from 
lifting) is one common to any number of pre and post-service 
mechanisms encountered in daily life, the Board finds that the 
diagnosis of etiology of degenerative disc disease, or any low 
back disorder the Veteran has, is more properly within the 
province of medical professionals.  Layno, 6 Vet. App. at 469.  
Even if the spouse were competent to offer an opinion, the Board 
finds that the opinion of the VA examiner, who clearly does have 
superior education, training and expertise to diagnose and 
determine the etiology of low back disorders and diseases, is 
entitled to greater evidentiary weight.

Regarding the Veteran's statements, the Board notes that he was a 
hospital orderly prior to service and a corpsman during service; 
therefore, the Board concedes that he has some medical knowledge 
and background.  However, despite the Veteran's limited medical 
training, the Board finds that the VA examiner's opinion is more 
probative of the question of etiology.  Specifically, the 
examiner has the benefit of advanced training as well as access 
to history provided by the Veteran, the claims file and STRs, and 
current technology, such as x-rays and MRIs, upon which to base 
his opinion.  As already mentioned, degenerative disc disease 
does not have unique and readily identifiable features and cannot 
be diagnosed by a layperson or even a person with limited medical 
training as it is not readily observable.  While the Board 
reiterates that he is competent to report symptoms as they come 
to him through his senses, degenerative disc disease is not the 
type of disorder that a lay person, even one with limited medical 
knowledge, can provide competent evidence on questions of 
etiology or diagnosis.  The VA examiner's opinion does in any 
event carry more evidentiary weight, as the examiner is currently 
practicing medicine, and clearly has a greater degree of 
education, training and expertise in diagnosing and determining 
the etiology of lower back disorders.

	Further, while the Veteran claims to have suffered continual pain 
since service, the first medical evidence of complaint or 
treatment of the current disability is dated October 2006, 
eighteen years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Significantly, the Board finds that the Veteran's reported 
history of continued back pain since active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that his current disorder is the result of his in-service 
injury, the separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect treatment 
related to the back pain for 18 years following active service.  
This tends to undermine his account of continuous symptoms since 
service, as it is unlikely he would suffer for so long a period 
without mentioning anything to a health care provider.
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.
	
	In this case, the Board finds that the weight of the competent 
evidence does not attribute the Veteran's low back disorder to 
active duty, despite his contentions to the contrary.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a low 
back disability.  The benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  The claim is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran submitted personal statements and a lay statement 
from his spouse.  He was afforded a VA medical examination 
February 2009.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for low back disability is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


